Richard B. Adkisson, Chief Justice. The issue of whether racial discrimination was present in the selection of petit jurors for the trial of this case is controlled by our holding in Waters & Adams v. State, 271 Ark. 33 (1980). It appears from the record that the present case was consolidated with the cases of State v. Waters and State v. Adams at the trial level for purposes of hearing motions to quash the Howard County Circuit Court jury panel. After a hearing, these motions were denied although found properly raised by the trial court. On appeal we held in Waters & Adams v. State that the Howard County jury panel was unconstitutionally infirm because of the systematic exclusion of blacks from the panel. Since the same jury panel was used in the present case, we must reverse and remand for a new trial. The State’s argument that no objection was timely made to quash the jury panel is without merit since the record reflects that the trial judge acknowledged that the objection to the jury panel was made and proceeded with the hearing. Reversed and remanded. Hickman, J., dissents for the reason stated in Waters & Adams v. State, supra.